


FIRST AMENDMENT TO THE
ADVISORY AGREEMENT
BY AND AMONG
COLE REAL ESTATE INCOME STRATEGY (DAILY NAV), INC.,
Cole REAL ESTATE INCOME STRATEGY (DAILY NAV) Operating Partnership, LP
AND
COLE REAL ESTATE INCOME STRATEGY (DAILY NAV) ADVISORS, LLC
This FIRST AMENDMENT of the ADVISORY AGREEMENT (this “Amendment”) is made as of
February 8, 2013 by and among COLE REAL ESTATE INCOME STRATEGY (DAILY NAV),
INC., a Maryland corporation (the “Company”), Cole REAL ESTATE INCOME STRATEGY
(DAILY NAV) Operating Partnership, LP, a Delaware limited partnership (the
“Operating Partnership”), and COLE REAL ESTATE INCOME STRATEGY (DAILY NAV)
ADVISORS, LLC, a Delaware limited liability company (the “Advisor”). This
Amendment amends that certain Advisory Agreement, dated as of September 28,
2011, by and among the Company, the Operating Partnership and the Advisor (the
“Advisory Agreement”). All capitalized terms not defined herein shall have the
meanings given to each in the Advisory Agreement.
WHEREAS, the Board, including all of the Independent Directors, has determined
to amend Section 3.01(c) of the Advisory Agreement, effective as of January 1,
2013; and
WHEREAS, Section 6.04 of the Advisory Agreement provides that the Advisory
Agreement shall not be changed, modified, or amended, in whole or in part,
except by an instrument in writing signed by the parties thereto, or their
respective successors or assignees;
NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
1.    Effective as of January 1, 2013, Section 3.01(c) of the Advisory Agreement
is hereby deleted and replaced with the following:
The Performance Fee will not be paid for any calendar year in which the Annual
Total Return as a percentage of Stockholders’ invested capital as of the last
Business Day of such calendar year is less than or equal to 6%. The Performance
Fee will equal 25.0% of the difference between (i) the Annual Total Return and
(ii) the amount required to provide the Stockholders an Annual Total Return of
6% for the measurement period (the “Priority Return”). In no event will the
Performance Fee exceed 10.0% of the Annual Total Return in any calendar year. In
the event the NAV per share for the Company’s common stock decreases below
$15.00 (the “Base NAV”), the Performance Fee will not be calculated on any
increase in NAV up to the Base NAV. In addition, the Performance Fee will not be
paid with respect to any calendar year in which the NAV per share as of the last
Business Day of the calendar year (the “Ending NAV”) is less than the Base NAV.
The Base NAV is subject to downward adjustment in the event that the Board,
including a majority of the Independent Directors, determines that such an
adjustment is necessary to provide an appropriate incentive to the Advisor to
perform in a manner that seeks to maximize stockholder value and is in the best
interests of the Company’s stockholders. In the event of any stock dividend,
stock split, recapitalization or similar change in the Company’s capital
structure, the Base NAV shall be ratably adjusted to reflect the effect of any
such event. The Advisor will begin the Performance Fee calculation with respect
to each calendar year by taking the sum of (i) the Ending NAV and (ii) the
cumulative distributions per share for the year, and then (iii) subtracting the
NAV per share at the beginning of such year (the “Starting NAV”); provided,
however, that if the Starting NAV is less than the Base NAV, the Base NAV shall
be used as the Starting NAV for purposes of this calculation. The Advisor will
then divide the resulting amount by the Starting NAV (or, if the Base NAV is
used as the Starting NAV pursuant to the preceding sentence, the Base NAV) to
calculate the total return per share, expressed as a percentage. If the total
return per share exceeds 6% and the Ending NAV is greater than the Base NAV,
then the Performance Fee is calculated by multiplying the excess percentage (the
percentage above 6%) by 25%, and then multiplying the resulting amount by the
Starting NAV (or, if the Base NAV is used as the Starting NAV in the total
return calculation, the Base NAV). Finally, that amount is multiplied by the
weighted average number of shares outstanding during the year (to reflect share
issuances and/or share redemptions during the year) to arrive at the total
amount of the Performance Fee, subject to the limitation set forth above that in
no event will the Performance Fee exceed 10.0% of the Annual Total Return for
the calendar year for which the Performance Fee is being determined. The
Performance Fee for each calendar year for which the fee is payable shall be
paid on or before the earlier of (y) promptly after the audited financial
statements for such calendar year become available, or (z) March 15 of the year
following such calendar year, provided that if this Agreement or its term
expires without renewal prior to



--------------------------------------------------------------------------------




December 31 of any calendar year, then the Performance Fee for such partial year
shall be payable promptly after the Company files its unaudited financial
statements on Form 10-Q for the quarter that includes the Termination Date, but
in no event later than March 15 of the year following the partial year for such
quarterly unaudited financial statements. The Performance Fee shall be payable
for each calendar year in which this Agreement is in effect, even if the
Agreement is in effect for less than a full calendar year.
2.    This Amendment may be executed in any number of counterparts, each of
which shall be deemed to be an original as against any party whose signature
appears thereon, and all of such counterparts shall together constitute one and
the same instrument. This Amendment shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties.
3.    Except as specifically amended hereby and as previously amended, the
Advisory Agreement shall remain in full force and effect.
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.




COLE REAL ESTATE INCOME STRATEGY (DAILY NAV), INC.
 
 
By:
/s/ D. Kirk McAllaster, Jr.
D. Kirk McAllaster, Jr.
Executive Vice President, Chief Financial Officer and Treasurer
 
 
COLE REAL ESTATE INCOME STRATEGY (DAILY NAV) OPERATING PARTNERSHIP, LP
 
 
By: Cole Real Estate Income Strategy (Daily NAV), Inc.
Its General Partner
 
 
By:
/s/ D. Kirk McAllaster, Jr.
D. Kirk McAllaster, Jr.
Executive Vice President, Chief Financial Officer and Treasurer
 
 
COLE REAL ESTATE INCOME STRATEGY (DAILY NAV) ADVISORS, LLC
 
 
By:
/s/ Marc T. Nemer
Marc T. Nemer
Chief Executive Officer and President




3